

113 S1742 IS: Entrance Fee Suspension Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1742IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo temporarily suspend the collection of entrance fees at units of the National Park System and the National Wildlife Refuge System. 1.Short titleThis Act may be cited as the
		  Entrance Fee Suspension Act of 2013.2.Suspension of entrance fees at units of the national park system and units of the national wildlife refuge system(a)In generalNotwithstanding any other provision of law, during the 16-day period beginning on April 10, 2014, and ending on April 25, 2014, the Secretary of the Interior (acting through the Director of the National Park Service and the Director of the United States Fish and Wildlife Service) shall suspend the collection of   fees for admission to units of the National Park System and units of the National Wildlife Refuge System, respectively.(b)ReportNot later than 60 days after the date on which the 16-day period described in subsection (a) expires, the Secretary of the Interior shall submit to the Secretary of the Treasury and the Director of the Office of Management and Budget a report that includes,  if the collection was not suspended under subsection (a)—(1)the total amount of fees that would have been collected for admission to units of the National Park System; and(2)the total amount of fees that would have been collected for admission to units of the National Wildlife Refuge System.3.Funding(a)In
		generalDuring fiscal year 2014, the Secretary of the Treasury shall transfer from discretionary unobligated balances that are not designated as emergency or overseas contingency operations—(1)the amount described in section 2(b)(1) to the National Park Service account within the Department of the Interior; and(2)the amount described in section 2(b)(2) to the United States Fish and Wildlife Service account within the Department of the Interior.(b)OffsetSection 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(B)(i)) is amended by striking October 29, 2021 and inserting November 5, 2021.(c)Receipt and
		acceptanceThe Secretary of the Interior shall be entitled to receive, shall
		accept, and shall use to carry out this Act the funds transferred under subsection (a), without further appropriation.4.Budgetary
		effectsThe budgetary effects
		of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
		of 2010, shall be determined by reference to the latest statement titled
		Budgetary Effects of PAYGO Legislation for this Act, submitted
		for printing in the Congressional Record by the Chairman of the Senate Budget
		Committee, provided that such statement has been submitted prior to the vote on
		passage.